IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,133-01


                       EX PARTE BRANDON LEE JENKINS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR31761-A IN THE 75TH DISTRICT COURT
                             FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Eighth Court of Appeals affirmed his conviction.

Jenkins v. State, 08-15-00366-CR (Tex. App.—El Paso Aug. 23, 2017) (not designated for

publication).

        The Court remanded the case to the trial court for findings of fact and conclusions of law

addressing Applicant’s claims. The trial court recommends denying relief. We agree that Applicant

has not proven harm under Strickland v. Washington, 466 U.S. 668, 694 (1984). However, we
                                                                                                    2

decline to adopt the trial court’s findings concerning the deficient performance prong of Strickland.

Relief is denied.

Filed: April 22, 2020
Do not publish